 In the Matter ofTHE IRON FIREMAN MANUFACTURING COMPANYandPORTLAND AIRCRAFTWORKERS,LOCAL 737CaseNo. 19-C-1407.-DecidedJune 26, 196Mr. Erwin A. Peterson,for the Board.Messrs. David L. DaviesandRichard Devers,ofHart, Spencer,McCulloch and Rockwood,of Portland, Oreg., for the respondent.Messrs.M. A. LovayandN. Nicholson,of Portland, Oreg., forI.A. M.Mr. Roy J. Jones,of Portland, Oreg., for I. B. E. W.Mr. Nathan Saks,of counsel to the Board.DECISIONANDORDEROn May 13, 1946, Trial Examiner Wilson issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Reportattached hereto.No exceptions to the Intermediate Report havebeen filed.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except insofar as they are inconsistent with our findings,conclusions, and order hereinafter set forth.Although stating his opinion that, strictly construed, the allegedclosed-shop provision in the contract between the respondent and theI.B. E. W. did not, in fact, create a closed shop, the Trial Examinertreated it as such, in accordance with the interpretation which appearsto have been placed thereon by the parties to the contract and at thehearing.Accordingly, in arriving at his conclusion that by its dis-charge of Adeline Kirchem on November 14, 1945, and its failurethereafter to reinstate her, the respondent discriminated in regard69 N. L. R. B., No. 4.19 20DECISIONSOF NATIONALLABOR RELATIONS BOARDto her hire and tenure of employment, thereby discouraging mem-bership in the I. A. M. in violation of Section 8 (3) of the Act, theTrial Examiner based his result on the application of theRutlandCourt 1doctrine to a closed-shop contract.We agree, with the TrialExaminer's conclusion that the discharge of Adeline Kirchem con-stituted a violation of Section 8 (3) of the Act.However, we are ofthe opinion that this conclusion is properly premised upon the findingwhich we make, that the alleged closed-shop provision did not, in fact,create a closed shop, and hence, cannot constitute a defence to the dis-criminatory dischargerThe alleged closed-shop provision in question provides that :All new employees who are employed by the Employer shall begiven a trial period of thirty days or less. If found satisfactoryat the expiration of thirty days, they shall make application tojoin the Union.It is clear that the clause requires an employee found satisfactoryat the expiration of his 30-day trial period tomake applicationtojoin the Union ; but there is nothing that states he mustbecome amember of the Union,either at that time or at any other time.Underordinary rules of construction, the act ofmaking applicationto jointhe Union at the end of his 30-day trial period fulfills an employee'sobligation under the clause, and it is immaterial whether or not hisapplication is favorably acted upon and he is accepted into member-ship in the Union.Moreover, the clause lays down no requirementthat an employee mustremaina member of the Union during the lifeof the contract, or for any length of time.Accordingly, there is afatal omission from the clause of the two essential requirements for aclosed shop : (1) that an employee must become a member of thecontracting union; and (2) must retain such membership during thelife of the contract, as conditions of employment. In view of thestringent requirements of closed-shop provisions, it is not too much torequire that the parties thereto express the essentials of such provi-sions in unmistakable language.As found by the Trial Examiner, the respondent had knowledgeon and prior to November 14, 1945, the date of the discharge, that theI.B. E. W. was requesting the discharge of Adeline Kirchem becauseshe was a member of the I. A. M., and because it believed that she wasactive in seeking members for the I. A. M.Accordingly, the respond-ent, by such discharge, not only discouraged membership in theI.A. M., but as a necessary consequence also encouraged membershipin the I. B. E. W., in violation of Section 8 (3) of the Act, and the3Matter of Rutland Court Owners,Inc.,44 N. L. R. B. 587.$Under this view it becomes, of course,unnecessary to apply theRutland Courtdoctrine. THE IRON FIREMANMANUFACTURING COMPANY21alleged closed-shop provision was not effective to bring the dischargewithin the protection of the proviso to Section 8 (3) of the Act.Moreover, even if it be assumed that the clause in question wassufficient to create a closed shop, we are of the opinion that the dis-charge was nevertheless discriminatory within the meaning of Sec-tion 8 (3) of the Act. The record shows that the discharged em-ployee commenced her employment on October 22, 1945, and that shewas discharged less than 30 days later on November 14, 1945, at therequest of the I. B. E. W. for the stated reason that she had not beenaccepted as a member of the I. B. E. W., which automatically pre-vented her from being in good standing in the I. B. E. W. By itsexpress terms, the clause in question requires an employee to makeapplication to join the I. B. E. W. onlyat the expirationof the 30-daytrial period.Obviously, therefore, there could be no obligation tobecome a member of the Union during the 30-day trial period, andan employee's failure to do so prior to the expiration of the 30 dayscould not validly constitute a basis under the clause either for a requestof discharge or a discharge.We find, therefore, for the reasons set forth above, that by itsdischarge of Adeline Kirchem on November 14, 1945, and its failurethereafter to reinstate her, the respondent discriminated in regardto her hire and tenure of employment, thereby discouraging member-ship in the I. A. M. and encouraging membership in the I. B. E. W.in violation of Section 8 (3) of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Iron Fireman ManufacturingCompany, Portland, Oregon, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in Portland Aircraft Workers, Local737, affiliated with the International Association of Machinists, or anyother labororganizationof its employees, or encouraging membershipin International Brotherhood of Electrical Workers, Local 48, affil-iated with the American Federation of Labor, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to Adeline Kirchem immediate and full reinstatement toher former or a substantially equivalent position, without prejudiceto her seniority and other rights and privileges; 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Adeline Kirchem for any loss of pay she may havesuffered by reason of the respondent's discrimination against her bypayment to her of a sum of money equal to the amount which shenormally would have earned as wages from November 14, 1945, thedate of her discriminatory discharge, to the date of the respondent'soffer of reinstatement, less her net earnings during said period;(c)Post at its Teeple plant at Portland, Oregon, copies of the noticeattached to the Intermediate Report marked "Appendix A." 3Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, after being duly signed by the respondent's representa-tive, shall be posted by the respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after in all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of the receipt of thisOrder, what steps the respondent has taken to comply herewith.INTERMEDIATE REPORTMr. Erwin A. Peterson,for the Board.Messrs. David L. DaviesandRichard Devers,ofHart, Spencer, McCullochand Rockwood,of Portland, Oreg., for the Respondent.Messrs. M. A. LovapandN. Nicholson,of Portland, Oreg., for I. A. M.Mr.RoyJ. Jones,of Portland, Oreg., for I. B. E. W.STATEMENT OF THE CASEUpon a charge duly filed on November 21, 1945, by Portland Aircraft Workers,Local 737, affiliated with International Association of Machinists, herein calledI.A.M., the National Labor Relations Board, herein called the Board, by itsRegional Director for the Nineteenth Region (Seattle,Washington), issuedits complaint dated March 12, 1946, against The Iron Fireman ManufacturingCompany, Heating Control Division,' herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3), and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, herein calledthe Act.Copies of the complaint, notice of hearing, and the charge were dulyserved upon the Respondent, I. A. M., and International Brotherhood of Elec-tricalWorkers, Local 48, A. F. L, herein called I. B. E. W.s Said notice, however, shall be, and it hereby is, amended by (1) striking from the firstparagraph thereof thewords "The Recommendations of a Trial Examiner" and substitutingin lieu thereof the words "A Decision and Order,"and (2) adding to the second paragraphthereof between "or any other labor organization of our employees," and "by dischargingor refusing to reinstate any of our employees," the words "encourage membership in In-ternational Brotherhood of ElectricalWorkers, Local 48, affiliated with the AmericanFederation of Labor, or any other labor organization of our employees "' At the hearing, upon motion of the Board, made without objection, the Board wasallowed to amend all the papers in this case to show the correct name of the Respondentas shown in the caption hereon. THE IRON FIREMANMANUFACTURING COMPANY23With respect to the unfair labor practices, the complaint alleged in substancethat (1) on or about November 14, 1945, the respondent discharged Mrs. AdelineKirchem and at all times thereafter has refused to reinstate her, thereby dis-criminating in regard to her hire and tenure of employment, and (2) that by saiddischarge and refusal to reinstate said employee the respondent interfered with,restrained, and coerced its employeesOn or about March 22, Respondent filed its answer in which it- admitted cer-tain allegations of the complaint but denied that it had committed any unfairlabor practices, and affirmatively alleged that Kirchem had been discharged atthe request of I B. E. W. in accordance with the terms of the collective bar-gaining agreement between the respondent and the I. B. E W.Pursuant to notice`a hearing was held in Portland, Oregon, on March 26 and27, 1946, before the undersigned, the Trial Examiner duly designated by theChief Trial Examiner.The Board and the Respondent were represented bycounsel and I. B. E. W and I A. M. by union officials. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of the Board's case,the Respondent's motion to dismiss the complaint for lack of proof wasdenied.A similar motion made at the end of the hearing was taken under advisementand is hereby denied.At the close of the hearing, the Board's motion to con-form the pleadings to the proof was allowed without objection.The Respond-ent and the Board argued orally at the close of the hearing and the Respondentfiled a brief with the undersigned thereafter.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FAUF1.THE BUSINESS OF THERESPONDENTThe Iron Fireman Manufacturing Company is an Oregon corporation, havingits principal office and place of business at Portland, Oregon, where it operatestwo plants.At the plant involved in this hearing, herein called the Teepleplant,Respondent is engaged in the production of electrical controls for useIn connection with heating equipment. It annually uses in excess of $250,000worth of raw materials, a substantial portion of which is obtained from outsidethe State of Oregon.The Respondent's annual sales are in excess of $250,000and the majority of the articles produced is shipped out of the State of Oregon.The respondent acknowledges that it is engaged in commerce within the inean-ing of the Act.II.THE ORGANIZATIONS INVOLVEDPortland Aircraft Workers, Local 737, affiliated with the International Asso-ciation of Machinists, and International Brotherhood of Electrical Workers,Local 48, affiliated with the American Federation of Labor, are labor organiza-tions admitting to membership employees of the Respondent.IIITHE UNFAIR LABOR PRACTICESA. The discharge of Adeline Kirchem1.The factsAs stated by counsel for the respondent during oral argument, the witnessesin the instant proceeding, without exception, strove "honestly to tell the truth" 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the result that the facts are not in conflict and are conceded by all theparties.There is no evidence in the record of any prior anti-union activity by therespondent and, in fact, it appeared that the friendliest of relationships existedbetween the respondent and both I. A. M. and I B. E. W.The respondent operates two factories in Portland at one of which, known asplant No. 1, it .has had continuously since 1940, at least, labor agreements withI.A.M.At its other plant, known as the Teeple plant, L. R, Teeple Companyhad an agreement with I. B. E. W. in 1945. By agreement, dated July 26,1945, the Respondent leased the Teeple plant from L R. Teeple Company andagreed therein to assume and carry out the existing labor agreement betweenthe lessor and I. B. E. W.2The agreement between L. R. Teeple Company and I B E. W., assumed bythe Respondent, was by its terms to remain "in effect until November 20,1945" and contained a typical automatic renewal clause which is of no impor-tance here.This agreement further provided, in part, as follows :ARTICLE IXEmploymentSection 1 All new employees who are employed by the Employer shallbe given a trial period of thirty days or less. If found satisfactory at theexpiration of thirty days, they shall make application to join the Union.Section 2. All new employees so employed by the Employer shall be ad-vised of this condition of employment.Section 3. Temporary employees planning to go to school within ninetydays (or following the recognized school vacation period) shall not berequired to apply for membership.However, the company shall notifysuch employees before hiring them that they will be expected to pay theregularmonthly Union dues ($150), such payment to be credited towardthe Union initiation fee in case membership is applied for within two years.In September 1945, immediately after learning that the Respondenthad leasedthe Teeple plant, I. A. M. investigated the type of work being done therein andconcluded from this investigation that the work of the plant fell within itsjurisdiction.Also commencing in September 1945, Respondent and I. B. E. W.began negotiations on work classifications and wage scales underthe existingI.B. E. W.agreement.I.A. M. thereafter commenced negotiations with I. B. E. W., looking towardthe assumption of jurisdiction over the employees of the Teeple plant by I. A. M.By letter, dated October 22, 1945, 1. A. M. notified the Respondent of these nego-tiations and made "formal request for the right to represent the employees inthat (Teeple)plant."BeginningOctober 18, 1945, the I. A. M. began actively campaigning formembers among the Teeple plant employees by passing out circulars to theemployees at the gate of that plant, after informing Wayne Strong, Respondent'smanager at the Teeple plant, of its intentions so to do and agreeing to furnishhim with copies of the circulars distributed 3 I. A. M. continued to pass outcirculars intermittently at the gate and to deliver them to Strong from that dayuntil approximately November 30.Z Contractual relations between L.R. Teeple Company and I.B. E. W. had been con-tinuous since1936 or 1937.S Prior to this time representatives of the I A M. had talked privately with a numberof the employees from this plant but had engaged In no open campaign. THE IRON FIREMANMANUFACTURINGCOMPANY25About this same time I. B. E. W. refused to turn over the representation of theemployees of the Teeple plant to I A. MOn October 25, 1945 I. A. M. sent the following letter to T. H. Banfield, Presi-dent of the Respondent, which was received in due course of the mails :Dear Mr. Banfield :The International Association of Machinists claims to represent the majorityof the employees in the Iron Fireman Heat Control division, formerly theL. R. Teeple Mfg. Co., and now protest any' negotiations with the I. B. E. W.until such time as a certification by the National Labor Relations Boardthrough an election of the employees involved determine who shall repre-sent them in collective bargaining.We are petitioning the Board to hold an election in the plant to determinethe proper agency to represent the employees at this time and, any negotia-tions with any organization until that determination is made, will constitutean unfair labor practice.'We trust that we may have your cooperation in this matter until thatdetermination is made.Very truly yours,/s/M. A. LOVAY,Grand Lodge Representative.The negotiations between the respondent and I. B E W. continued untilOctober 23, 1945, when the parties had tentatively arrived at a new agreementmutually satisfactory to them.The agreement had to be submitted to Banfieldfor the respondent's final approval.This was done on October 26, 1945, whenBanfield executed the agreement on behalf of the respondent.Thereafter itwas executed by the I. B. E. W. on or about October 28 by Strong and the re-spondent's Secretary on the following day.This agreement by its terms was togo into effect on November 20, 1945, at the expiration of the then existingcontract.It contained provisions identical to those quoted above.On October 22, 1945, Adeline Kirchem commenced her employment with therespondent at the Teeple plant'Kirchem had applied for work at the latterplant sometime in September 1945 and was informed by the respondent that, inaccordance with the terms of its agreement with I. B. E W. at the Teeple plant,she would have to join the I. B. E. W. within 30 days of her employment.Kirchem was agreeable to this.On either the first morning of Kirchem's employment at the Teeple plant or aday or so thereafter, Roy J Jones, business agent for I. B. E W. approachedKirchem at her work and told her that, if she wanted to work there, she "wouldhave to keep her mouth shut and not talk in favor of I. A. M." He then tookfrom his pocket a few of the I A. M. circulars which had been passed out andstated that they would have to stop.He concluded by saying that lie knew shewas connected with the I. A. M and working for it in the plant.Shortly after this conversation, Jones also spoke to Strong stating thatKirchem had been "talking considerably" and had been creating "quite a bitof dissension" among the assembly employees and that he, Jones, thought thatthis was creating a "bad effect. due to the fact it upset the other employees and' I. A. M. has never filed the petition for certification with the Board mentioned in itsOctober 25 letter but filed this charge of unfair labor practice against the respondent onNovember 21, 1945.5Kirchem had been employed at the respondent's plant No. 1 from May 22, 1944 untilAugust 24, 1945, when she was laid off in a reduction of force following V-J Day. Atplant No. 1, she was a member of and a shop steward for I. A. M. These facts were knownto both therespondent and I. B. E. W. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobablycut downproduction, and also, it stirred up unrest amongst the em-ployees."According to Jones, Strong was not much interested in this reportbecause"after all,he (Strong)thought that that was our problem."In order to determine within the 30-day probationary period which of the newemployees would be satisfactory to the respondent, it was customary for the re-spondenttomake a routine check of these probationary employees. Such acheck was made at Kirchem and this indicated that she was a good employeealthough it was reported that she talked "too much."However, Strong testifled that this criticism was not considered of sufficient importance by the re-spondent to justify bringing it to Kirchem's attention.The respondent atall times was satisfied with Kirchem as an employee.During her employment at the Teeple plant, Kirchem did no active proselytingfor I. A. M. except that during lunch hours and rest periods she would answerquestionsput to her by fellow-employees regarding the difference in wage ratesan dworking conditions between plant No. 1 under I. A M. and the Teeple plantunderI.B. E. W.Jones received further complaints from the I B. E. W. shop steward at theTeeple plant that Kirchem continued to "talk too much and cause dissension."As a result of these complaints Jones again spoke to Strong a few days prior toNovember 14, 1945, and requested the discharge of Kirchem on the ground that"she would not be acceptable to the union" because she "was talking too muchdown there, and that she was causing dissension on the line, and that I had hadthese complaints through the steward, and that she would not be acceptable to the(I.B. E. W.), and that the only thing thatI could do, was to ask for her termi-nation."Strong asked if Joneswould "be willing to put that in writing."Jones agreed to do so, stating that under the terms of the agreement, respondent.was obligatedto discharge Kirchem.On November 14, 1945, Jones handed Strong the following letter :IRON FIREMANMANUFACTURING CO.Heat Control DivisionAttention : Mr. Wayne StrongGENTLEMEN : This is to inform you that Adeline Kirchem was not acceptedas a member at the last meeting. To explain further, it is necessary inaccordancewith our Constitution that new members coming into the or-ganizationbe accepted by the members of Local 48 and if they are notaccepted, they are not in good standing in our Union.Therefore, it is necessaryin this caseto terminate AdelineKirchem.Very truly yours,[S]ROY JONES,Asst. Business Mgr.While in Strong's office that afternoon at about 3:30 or 4 p. m. Jones inquiredif the respondent had agreed to terminate Kirchem. Jones stated that underthe terms of the agreement the respondent had no other alternative. Jones thenasked "would it relieve you of any embarrassment if I took this situation intomy hands, since it is strictly a union problem . . ." and offered to hand Kirchemthe documents of discharge.Strong, who had only recently assumed the man-ager's position, agreed that it would relieve him a great deal and gave Jones thepay check already made out to Kirchem and also the withholding tax statement.Thereupon Jones went to Kirchem's place of work where he handed her thepapers and said, "I told you that if anything came up, I would fire you, andthere it is." In answer to Kirchem's request for the reason of, the dischargeJones stated that her name had been brought up at a union meeting and thatshe was not acceptable to the I. B. E. W.With that he departed.Very soon thereafter, at about 4: 45 p. in., after seeing respondent's superin-tendent who sent her to see Strong, Kirchem was admitted to Strong's office THE IRONFIREMAN MANUFACTURING COMPANY27and said to Strong, "I guess you know why I am here." Strong agreed andinvited her to sit down.Kirebem then discovered that Jones was also in the roomand turned her attention to him with the result that, while Strong remainedin the room throughout the ensuing conversation, he became an onlooker andnot a participant thereinKirchem asked Jones why she had been fired. Jonesanswered that he had told her that she would be tired if she "did not keep (her)month shut" and that her name had been brought up at a union meeting andfound unacceptableThereupon Kirchem stated that he was "a damn liar" forthere were 15 or 20 girls who had told her that her name had never been broughtup at a union meeting Jones replied that it was immaterial whether her namehad been brought up or not, that he had still fired her and that was all there wasto it.Kirchem then continued with a statement that Jones thought she wasworking for Neil Broady ° but that actually she was not.To this Jones repliedthat she "was not fooling him any; that he knew why (she) was there, and heknew who (she) was working for " After a few more remarks Kirchem departedwithout any further words with Strong.Regarding this conversation Strong testified that that was "the first time(he) had ever heard her directly accused of organizing for (I. A. M ) in theshop" and that "there were a number of things said there that I had never heardbefore regarding her activities."There can be no question but that at thistime the respondent knew that Kirchem was being discharged at the request ofI.B. E. W. for her supposed activities on behalf of I A M. The undersigned sofinds.The following day, November 15, Broady called upon Strong protesting thedischargeas anunfair labor practice.During the conversation Broady statedthat Jones had told Kirchem in Strong's office that she was being dischargedfor union activities and that she had been "planted" in the shop to organize forIA. M. Broady inquired if Strong believed that I. A. M had planted Kirchem.Strong denied that he believed this as be gave Broady credit for better judgmentand added that, if Jones thought that Kirchem had been put in the shop toorganize, then he (Strong) believed Jones was mistaken.However, Strongrefused to reinstate Kirchem and she has not been reinstated as of the time ofthe hearing2 ConclusionsAt the hearing the respondent and I.B. E. W. maintained that Article IX ofthe I.B. E. W. agreement,quoted above,created a closed-shop.Counsel forthe Board appeared to acquiesce in this interpretation.Under ordinary rules ofconstruction these clauses do not spell out a closed-shop agreement.Oral testi-mony indicated that the parties to the agreement considered it to be a closed-shop although the record is devoid of any evidence of prior practice indicatingsuch was their interpretationIf this agreement is treated in accordance with itsstrict interpretation,then it is clear from facts enumerated above that thedischarge was a violation of 8 (3).However,as thiscase was tried by all partieson the theory that the agreement was a closed-shop, the undersigned will sotreat it.It is now well established through court and Board decisions that it is an unfairlabor practice violative of Section8 (3) of the Actfor an employer to dischargean employee,even at the request of a union holding a closed-shop contract in theplant, where the employer knows at the time of the discharge that the dominantunion has requested such discharge because the employee was a member of, orhad been active on behalf of, a rival union in the plant at a time appropriate for9Neil Broady was at that time the business agent for I. A M. and had been distributingcirculars at the Teeple plant gate. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDa change, or an attempted change, of bargaining representative there.Under suchcircumstances the existence of a closed-shop agreement and the fact that therequest for discharge is fair on its face will not protect the employer against anunfair laborpractice charge."Respondent contends that two of the aboveelements are lacking in the instantcase, to wit: (1) a lack of activities on behalf of the rival union by the dischargedemployee, and (2) a total lack of knowledge on the part of the employer of thediscriminatorybasisof the request for discharge prior to the time of thatdischarge.The evidence proved that Kircheiiiwas a memberof I. A.M., that she was notactively proselyting on its behalf and that her activities in that regard had beenlimited to answering questions by her fellow employees concerningdifferencesin pay and working conditions between plant No 1, under an I. A. M. contractand the Teeple plant under an I B E W contract. Although, in fact, thisactivity was minor, the evidence also proved that I. B. E. W. considered it of suffi-cient import to request Kirchem's discharge.The fact thatI.B E W was inerror as to the extent and importance of her activities does not lessen the dis-crimination practiced against KirchemThere is no doubt that the real reasonfor the demandof I. B.E.W. that Kirchem be discharged was her membershipin, and activities on behalf of, I. A. M and the undersignedso finds.Nor can there be any doubt that the respondent knew, at least from the con-versation on November 14 between Kirchem and Jones in Strong's presence,the true and illegal reason for her requested discharge.The respondent admitshaving such knowledge at this time but contends that this knowledge was gainedsubsequent to the actual discharge.Hence, according to its theory, the respondenthaving no knowledge that Kirchem was being discharged because of her interestin the rival union, was not guilty of committing an unfair labor practice at thetime she was discharged.Counsel for the Board in turn advanced a theorythat, as the respondent made the business agent of I. B. E. W., who knew the truereason for the discharge, its agent to effect that discharge, the respondent becamechargeable with the knowledge of its agent.Neither theory is completely sound.An employer who has once entered into a contract of employment with anindividual and thereafter decides to terminate the agreement owes that individualthe duty of giving him an authoritative notice of discharge.Until such noticehas been given by an authorized representative of the employer, the terminationof the contract cannot be deemed completed.Nor can the respondent contendthat this condition has been fulfilled until it has confirmed the agencyof Jonesin this particular instanceBesides,promptly upon receiving notice of the re-spondent's intent, Kirchem commenced searching for an authoritative source forconfirmation of the notice she had received through thebusinessagent of theI.B. E. W. Within a matter of minutes thereafter, she was in Strong's office onthis mission.What occurred there must be considered a part of the resgestaeof the whole transaction of the discharge.Assuming, for the moment, that respondent did not know the true facts andthe discriminatory nature of the discharge prior to the conversationin Strong'soffice on November 14, the respondent learned them from the conversion whichtook place at this time.There can be no doubt of this andthe undersigned sofindsTherefore it must necessarily be found that the respondent knew priorto the completion of the discharge on November 14, 1945, thatKirchem was7 The WallaceCorporationv.N. L.R,B., 323IJS. 248;Matter of Rutland Court Owners,Inc,44 N L R B 587 ; 46 N. L It. B. 1040;Matter of Portland LumberMills, 64N L R B 159;Matter ofDiamond TMotor Car Company,64 N. L. R. B. 1225;Matterof Southeastern Portland Cement Company,65 N. L.It. B1; Matter of The Cliffs DowChemical Company,64 N L It. B. 1419. THE IRON FIREMANMANUFACTURING COMPANY29being discharged because she was a member of I. A. M. and active on behalf ofthat organization.In addition, the evidence proved that on two occasions, first in late Octoberand second a few days before November 14 during the period when I. A. M.was openly campaigning for members, the I. B. E. W. business agent complainedto respondent's manager that Kirchein, a known member of I. A. M., was "talk-ing too much and causing dissension" among the respondent's employees.Areasonable man hearing this criticism from the business agent of the contractingunion at a time when its position as the dominant union in the plant was beingchallenged concerning a known member of the competing organization, wouldreasonably conclude that this phrase, with its well known connotation in laborcircles,meant that Kirchem was talking too much in favor of the rival unionand that this talk was jeopardizing the position of the then dominant union.Respondent's contentionmade during the hearing that these criticisms ofKirchem referred only to idle gossip which interfered with production was effec-tively disproved by the respondent's own routine investigation and favorablereport on Kirchem as an employee. The respondent is chargeable with the knowl-edge a reasonable man would have acquired from these circumstances.The undersigned finds that the respondent had knowledge on and prior toNovember 14, 1945, that I. B. E W. was requesting the discharge of Kirchembecause she was a member of I A. M. and because it believed that she was activein seeking members for I. A. M.The undersigned therefore finds from all the evidence that by its dischargeof Adeline Kirchem on November 14, 1945, and its failure thereafter to reinstateher, the respondent discriminated in regard to her hire and tenure of employment,thereby discouraging membership in I. A. M in violation of Section 8 (3) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in an unfair laborpractice, it will be recommended that it cease and desist therefrom and takecertain affirmative action necessary to effectuate the policies of the ActIt has been found that on November 14, 1945, the respondent discriminatorilydischarged Adeline Kirchem. It will therefore be recommended that the re-spondent offer Adeline Kirchem immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority or otherrights and privileges, and that the respondent make her whole for any loss of payshe may have suffered by reason of the discrimination against her by paymentto her of a sum of money equal to that which she normally would have earnedas wages from November 14, 1945, the date of her discriminatory discharge, tothe date of the offer of reinstatement, less her net earnings e during said period.813y "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8 N L. R. B. 440. Monies received for work performed uponFederal,State, county,municipal,or other work relief projects shall be considered as earn-ings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is generally the policy of the Board when an employer discriminatorily dis-charges an employee, a violation which goes to the "very heart" of the Act itself,to enter a broad cease and desist order against such employer.However, in thiscase, the undersigned is convinced that the employer, although it violated the Act,has no intentions or desires which threaten discriminatory actions in the futurewhich would require such a broad cease and desist order and, therefore, suchbroad order will not be recommended here.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CoNcLusIoNs of LAw1.Portland AircraftWorkers, Local 737, affiliated with the InternationalAssociation of Machinists, and International Brotherhood of Electrical Workers,Local 48, affiliated with the American Federation of Labor, are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofAdeline Kirchem, thereby discouraging membership in Portland Aircraft Work-ers,Local 737, affiliated with the International Association of Machinists, re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3 The aforesaid unfair labor practices are unfair practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondent, The Iron Fireman Manufacturing Com-pany, its officers, agents, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Portland Aircraft Workers, Local 737, affil-iatedwith the International Association of Machinists, or any other labororganization of its employees by discharging or refusing to reinstate any of itsemployees2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to Adeline Kirchem immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority and otherrights and privileges ;(b)Make whole Adeline Kirchem for any loss of pay she may have sufferedby reason of the respondent's discrimination against her by payment to her ofa sum of money equal to that which she normally would have earned as wagesfrom the date of respondent's discrimination against her to the date of therespondent's offer of reinstatement, less her net earnings 6 during such period :(c)Post at its Teeple plant at Portland, Oregon, copies of the notice attachedto the Intermediate Report herein marked "Appendix A."Copies of said notice,to be furnished by the Regional Director for the Nineteenth Region, after beingduly signed by respondent's representative, shall be posted by the respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in all places where notices to employees are customarily postedReasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(d)File with the Regional Director for the Nineteenth Region on or beforeten (10) days from the date of the receipt of the Intermediate Report, a reportSee footnote8,supra. THE IRON FIREMAN MANUFACTURING COMPANY31in writing, setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless On or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C, an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofthe order ti .insfei i ing the case to thBoardAny party desiring to submit abrief Su support of the Intermediate Report shall do so within fifteen (15) daysfrom the date of the entry of the order transferring the case to the Board, byfilingwith the Board an original and four copies thereof, and by immediatelyserving a copy thereof upon each of the other parties and the Regional Director.THOMAS S WILSON,Trial Examiner.Dated May 13, 1946APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in PORTLAND AIRCRAFTWORKERS, LOCAL 737, affiliated with the International Association ofMachinists, or any other labor organizationof ouremployees, by dischargingor refusing to reinstate any of our employees, or by discriminating in anyother manner in regard to their hire or tenure of employment, or any term orcondition of employment, except insofar as said conduct is protected by theproviso to Section 8 (3) of the Act.WE WILL OFFER to Adeline Kirchem immediate and full reinstatementto her former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and make herwhole for any loss of pay suffered as a result of the discrimination.THE IRON FIREMAN MANUFACTURING COMPANY,Employer.Dated---------------By--------------------------------------------------(Rep resentative)(Title)This notice must remain posted for 60 days from the date hereon, and must notbe altered, defaced, or covered by any other material.